Citation Nr: 1111287	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus with hammertoes.  

2.  Entitlement to a separate compensable disability rating for arthritis of the left foot.  

3.  Entitlement to a separate compensable disability rating for arthritis of the right foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which assigned a temporary total (100%) disability rating for convalescence subsequent to surgery for the Veteran's hammertoe disability.  That rating decision did not change the underlying, 30 percent,  rating for bilateral pes planus with hammertoes and the Veteran asserts he warrants a disability rating in excess of 30 percent.

The Board has added the issues involving separate disability ratings for arthritis of the Veteran's feet to reflect the medical evidence of record.  

During the development of the present appeal, the Veteran has moved between residences in California and Arizona.  In October 2009, the Veteran informed VA that had moved back to Arizona.  

In August 2005, a hearing was held before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The case was previously before the Board in April 2006, July 2007, and most recently in November 2009, when it was remanded for additional development.  



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is manifested by symptoms that more nearly approximate severe but not pronounced acquired flatfoot; as marked pronation, extreme tenderness of plantar surfaces of the feet, or severe spasm of the tendo Achilles on manipulation have not been shown.

2.  There is x-ray evidence of arthritis of both feet.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bilateral pes planus with hammertoes have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for a separate 10 percent disability rating for arthritis of the left foot have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic Code 5003 (2010).

3.  The criteria for a separate 10 percent disability rating for arthritis of the right foot have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.71a, Diagnostic Code 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was not provided pre-adjudication notice that met all of the notice requirements.  A May 2006 letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim for an increased disability rating for bilateral pes planus was subsequently readjudicated in an August 2009 Statement of the Case.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records; VA treatment records; VA examination reports; private treatment records; private examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Increased Disability Ratings

The Veteran is service-connected for bilateral pes planus with hammertoes and a 30 percent disability rating has been assigned effective from November 15, 2001.  He was assigned a temporary total (100%) disability rating for convalescence subsequent to surgery pursuant to 38 C.F.R. § 4.30 from September 3, 2002 to December 1, 2002, and from January 7, 2003 to July 1, 2003.  The Veteran's appeal with respect to the assignment of the temporary total ratings was adjudicated by the Board in April 2006.  The only remaining issue on appeal is the underlying disability rating assigned for the Veteran's service-connected pes planus which is rated at  30 percent.  

In May 2003, the Veteran filed his claim for an increased rating for his service-connected bilateral pes planus with hammertoes.  

In April 2003, a VA examination of the Veteran was conducted.  The examiner noted that the Veteran had recent surgery on the feet in September 2002 and December 2002.  Physical examination of the feet revealed painful motion, weakness and tenderness of both feet without edema, atrophy, or impairment of circulation.  He had bilateral flat feet with moderate valgus  and slight forefoot midfoot malalignment.  There were no other signs of deformity, nor was there tenderness of the plantar surface of the feet.  Achilles' tendon revealed good alignment.  There was no evidence of clubbed feet, foot drop, or of marked valgus deformity.  Palpation of the metatarsal heads of the toes produced slight tenderness bilaterally.  Slight hammering of the second, third and fourth toes was noted bilaterally, but hallux valgus and hallux rigidus were absent.  There was no limitation of standing or walking noted.  

A June 2003 VA treatment record noted that the Veteran continued to have swelling of the toes of the right foot subsequent to the most recent surgery.  

In October 2003, a VA foot examination of the Veteran was conducted.  The Veteran reported complaints of stiffness, aching, and swelling of the feet with weightbearing, walking, and standing.  Physical examination revealed bilateral flat valgus feet.  His toes were straight with full range of motion of all foot joints.  He had generalized tenderness of the feet with tenderness specifically noted on the dorsum, heels and plantar fascia.  His Achilles' tendons were also tender.  The diagnosis was painful flat valgus feet and post-operative residuals of bilateral hammertoe surgery with painful motion of the subtalar joints.  X-ray examination of the feet confirmed the presence of bilateral pes planus.  

A July 2004 private treatment record indicates complaints of bilateral foot pain with collapsing valgus feet being noted on physical and x-ray examination.  

VA outpatient treatment records dated in 2004 reveal that the Veteran was seen for treatment of various disabilities, other than his feet.  Although, a September 2004 VA podiatry treatment record indicates casting for orthotics was conducted.

A January 2005 VA podiatry treatment record reveals the Veteran had complaints of generalized pain of the feet with pain to palpation of some of the metatarsal joints of both feet.  Review of the Veteran's orthotics for possible modification was indicated.  A July 2005 VA treatment record merely notes the presence of complaints of foot pain.  An October 2005 VA treatment record reveals continued complaints of bilateral foot pain.  The assessment was that his orthotics were too small and did not provide the needed support for his bilateral flat feet.  

In December 2005, a VA Compensation and Pension examination of the feet was conducted.  The Veteran presented wearing flip flop sandals without orthotics.  The prior history of hammertoe correction surgery was noted.  Physical examination revealed no: crepitus, edema, effusion, fatigue, instability, muscle atrophy, painful motion, spasm, tenderness, weakness, incoordination, or evidence of abnormal weight bearing.  There was no structural abnormality of the feet and x-rays confirmed bilateral pes planus.  Motor and strength testing were very poor and unreliable.  

Private treatment records dated in 2005 and 2006 indicated treatment primarily for complaints of knee and low back pain.  

In September 2006, a VA orthopedic examination of the Veteran was conducted.  Physical examination of the feet revealed advanced pes planus with the left being greater than the right.  There was no swelling or pes cavus.  There was tenderness of the dorsum of the feet, but not the plantar aspects including the long arches.  There was no evidence of abnormal weight bearing, but there was slight non-alignment of the Achilles tendons.  

In January 2009, another VA Compensation and Pension examination of the feet was conducted.  The Veteran reported complaints of foot pain, swelling, heat, redness, and stiffness with standing, walking and when at rest.  He also indicated he had weakness, fatigability, and lack of endurance with standing and walking.  Physical examination revealed no evidence of swelling, instability or abnormal weight bearing or either foot.  The left foot did reveal some tenderness with palpation of the plantar arch as well as some inward bowing which was correctable with manipulation.  There was no pain or spasm on manipulation.  The left foot exhibited moderate pronation while the right foot exhibited mild pronation.  X-ray examination confirmed the presence of the Veteran's bilateral pes planus and the post surgical residuals of his hammertoe correction surgeries.  X-ray examination also revealed mild degenerative changes in both feet.

A private podiatry treatment record dated September 2009 states that the Veteran has "severe arthritis with a collapsing valgus foot."  This report also indicates the presence of "sever marked pronation and pain in the arches of his feet."  However, this is the only medical evidence of record indicating such a severe level of pronation.  

In April 2010, the most recent VA Compensation and Pension examination of the feet was conducted.  The Veteran's complaints, and the physical examination, were almost identical to those noted in the January 2009 examination report.  The Veteran reported complaints of foot pain, swelling, heat, redness, and stiffness with standing, walking and when at rest.  He also indicated he had weakness, fatigability, and lack of endurance with standing and walking.  Physical examination revealed no evidence of swelling, instability or abnormal weight bearing or either foot.  The left foot did reveal some tenderness with palpation of the plantar arch as well as some inward bowing which was correctable with manipulation.  There was no pain or spasm on manipulation.  The left foot exhibited moderate pronation while the right foot exhibited mild pronation.  X-ray examination confirmed the presence of the Veteran's bilateral pes planus and the post surgical residuals of his hammertoe correction surgeries.  The examination report indicated that the claims file was unavailable.  However, the examination was conducted by the same examiner who had conducted the January 2009 VA examination and the examiner reviewed the claims file at that time.  In light of the almost identical complaints of symptoms by the Veteran, and physical findings by the examiner, this does not render this examination inadequate.  

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 3 8 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for various periods of time since filing his initial rating claims when the disabilities may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

A.  Pes Planus

The Veteran's bilateral pes planus is currently rated at 30 percent for bilateral flat fee under Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The 50 percent disability rating is the highest disability rating assignable under this Diagnostic Code.  

The evidence of record fails to demonstrate that the Veteran meets or approximates the criteria for the assignment of a 50 percent disability rating for pronounced bilateral pes planus.  A single piece of medical evidence, the September 2009 private podiatry record, shows evidence of marked pronation.  However, all of the other evidence of record, including multiple VA examination and treatment reports, reveals that the left foot exhibits moderate pronation while the right foot exhibits mild pronation.  The objective evidence does not show marked pronation, extreme tenderness of plantar surfaces of the feet, or severe spasm of the tendo Achilles on manipulation.  As such, a rating in excess of 30 percent is not warranted under Diagnostic Code 5276.

The Board has considered the applicability of other diagnostic codes pertaining to the feet. However, none of the other codes are for application.  A 10 percent rating for hammer toes requires hammertoes of all toes of a foot which has not been shown in the present case.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  Disability ratings of 50 percent may be assigned for bilateral claw foot (pes cavus); however no symptoms of pes cavus are shown to be present.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent rating for service-connected bilateral pes planus with hammertoes; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Codes 5276.

B.  Arthritis

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14.  A claimant may have separate and distinct manifestations attributable to the same injury, however, and if so, these should be rated under different diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel provided additional guidance involving increased rating claims for musculoskeletal joint disabilities.  Specifically, the General Counsel held that where the medical evidence shows that a veteran has arthritis of a joint and where the diagnostic code applicable to his/her disability is not based upon limitation of motion, a separate rating for limitation of motion under diagnostic code 5003 may be assigned, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The Veteran's bilateral pes planus disability is rated under Diagnostic Code 5276, which does not specifically contemplate limitation of motion. There is x-ray evidence of arthritis of both feet contained in the January 2009 VA examination report.   The September 2009 private podiatry record indicates that the Veteran's service-connected pes planus has progressed to the point of the presence of arthritis.  There is no medical evidence to the contrary.  Accordingly, a separate disability rating for arthritis of each foot knee is for contemplation.  Diagnostic Code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002). When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  The two most recent VA examination reports dated in January 2009 and April 2010 revealed objective evidence of tenderness, weakness and painful motion of both feet.  Based on this evidence, and resolving all doubt in the Veteran's favor, separate 10 percent disability ratings for arthritis of the left and right feet are warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (July 1, 1997).

C. Conclusion

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered, event thought Diagnostic Code 5276 does not contemplate limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of pain and limited motion.  This functional impairment, however, is considered by the disability ratings assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account. 38 C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected bilateral pes planus.  Higher schedular evaluations under the assigned diagnostic codes are available upon a showing of additional symptomatology.  While the evidence shows two periods surgical treatment and convalescence, this has previously been compensated for with the assignment of temporary total disability ratings pursuant to 38 C.F.R. § 4.39.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  



ORDER

A disability rating in excess of 30 percent for service-connected bilateral pes planus with hammertoes is denied.  

A separate disability rating of 10 percent for arthritis of the left foot is granted, subject to the law and regulations governing the payment of monetary awards.

A separate disability rating of 10 percent for arthritis of the right foot is granted, subject to the law and regulations governing the payment of monetary awards.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


